DETAILED ACTION
	This office action is in response to the amendment filed on 5/7/2022 in which claims 1-27 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant's arguments filed 5/7/2022 have been fully considered but they are not persuasive.
“updating the propagation delay with the predictive model based on a determined error in estimates of the propagation delay”
Swartzentruber ([0040] and [0051] The receive/transmit delay predictor 381 according includes an adjustment in the predicted delay to account for gaps in the clock signal, for example, in an embodiment where gaps in the gapped clock signal occur cyclically, the receive/transmit delay predictor 381 may keep a history of when clock gaps have occurred to determine delays that a packet has encountered. The receive delay predictor 381 may convert the various delays to units of time and combine delays as described for the transmit delay predictor of FIG. 2.)
The history and combination of delays for use in the delay predictor is updating the propagation delay with past errors to improve the propagation delay prediction.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 9, 15, and 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Lane et al. (US20090316621A1) in view of Swartzentruber et al. (US20160020985A1).
As to claims 1 and 20, Lane teaches a method, comprising: (Fig. 3, and 7; [0134] FIG. 16 is a flowchart 1600 of an exemplary method of operating a wireless terminal to access a base station and perform a timing synchronization operation in accordance with the present invention.)
detecting, by a hub, presence of a satellite network; ([0136] In step 1606, the WT is operated to receive a downlink beacon signal or signals from a satellite BS)
detecting, by the hub, presence of a terrestrial network; ([0145] the WT is operated to receive a downlink beacon signal or signals from the terrestrial base station,)
selecting, by the hub, to connect to one of the satellite network or the terrestrial network based on a priority ruleset; ([0135] In step 1604, the WT decides as it whether it is seeking to initiate access with a satellite or terrestrial base station. [0081] the terrestrial BSs are used by the WTs as the default type of base station to first try to use in locations where access could be provided by either a terrestrial or satellite base station, In addition, priority considerations, are used determine access to satellite base stations.)
estimating a propagation delay between the hub and a base station of the satellite network when the satellite network is selected; (Fig. 16a, [0107],[0113], [0131] WT 1504 decides that it would like to use BS 1502, a satellite BS, as a point of network attachment; however, WT 1504 does not know its position and thus does not know the RTT [0132]-[0133] propagation delay is determined.)
adjusting, by the hub, a timing offset at the hub based on whether the satellite network or the terrestrial network is selected, and based at least on the propagation delay or the updated propagation delay and a fixed frame offset between uplink and downlink frames at base station; and (fig. 16a [0131]-[0133], [0136]-[0137], [0140]-[0141] adjustments are made using a timing offset between frames based on the type of network)
communicating, by the hub, with the base station of the satellite network when the satellite network is selected, and with a base station of the terrestrial network when the terrestrial network is selected. (fig. 16a and [0135] In step 1604, the WT decides as it whether it is seeking to initiate access with a satellite or terrestrial base station. Fig. 7 terrestrial or satellite communications)
But does not specifically teach:
Querying a predictive model; and 
Updating the propagation delay with the predictive model based on a determined error in estimates of the propagation delay;
However Swartzentruber teaches Querying a predictive model; and (estimating a delay at a time of reception based on querying the delay predictor with the time; paragraphs [0026]-[0027]. {0051], [(0053]-[0054], [0064]-[0065)).
Updating the propagation delay with the predictive model based on a determined error in estimates of the propagation delay; ([0040] and [0051] The receive/transmit delay predictor 381 according includes an adjustment in the predicted delay to account for gaps in the clock signal, for example, in an embodiment where gaps in the gapped clock signal occur cyclically, the receive/transmit delay predictor 381 may keep a history of when clock gaps have occurred to determine delays that a packet has encountered. The receive delay predictor 381 may convert the various delays to units of time and combine delays as described for the transmit delay predictor of FIG. 2.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of LANE with the methods as taught by Swartzentruber, in order to provide the advantages of optimizing network efficiency by synchronizing signal transmission and reception through a predictive model.

As to claim 2, Lane in view of Swartzentruber teaches the method of claim 1, further comprising broadcasting, by the base station, the fixed frame offset over the satellite network. (Lane [0148] beacon signaling broadcast by a base station may be used in providing timing reference information with respect to the base station. [0149] the communications device receives at least one beacon signal from the base station that the communications device wishes to use a network attachment point, e.g., a satellite BS)
As to claim 3, Lane in view of Swartzentruber teaches the method of claim 1, further comprising selecting the adjusted timing offset between the between transmit radio frames and receive radio frames based on a fixed-frame offset between the hub and the base station of the satellite network, and the estimated propagation delay. (Lane Fig 16a and 22, [0131]-[0133], [0137]-[0141] adjusting the timing offset between transmit and receive frames at the mobile node based on the propagation delay and a timing reference comprising the initial timing offset between the mobile node and the base station of the satellite network.)
As to claim 4, Lane in view of Swartzentruber teaches the method of claim 1, further comprising adjusting, by the hub, response wait times of the hub based on the estimated propagation delay and the fixed frame offset between transmit radio frames and receive radio frames. (Lane [0131]-[0133] and [0137]-[0141] the mobile node adjusts wait times for receiving access probe response signals based on the propagation delay and the frame offset between uplink and downlink signals.)
As to claim 6, Lane in view of Swartzentruber teaches the method of claim 1, further comprising selecting a RF (radio frequency) configuration based on whether the satellite network or the terrestrial network is selected, including: selecting a frequency selective antenna configuration based on whether the satellite network or the terrestrial network is selected. (Lane selecting a single-tone mode or a multi-tone mode (RF configuration) based on whether the satellite network or terrestrial network which include different frequency selective antenna configurations to produce single-tone or multi-tone signals; paragraphs [0065]-[0067], [0069]-[0070], & [0074))
As to claim 9, Lane in view of Swartzentruber teaches the method of claim 1, wherein estimating the propagation delay between the hub and at least one of the satellite network or the terrestrial network comprises: 1. receiving, by the hub, from the satellite network or the terrestrial network a packet containing first timing information (Lane determining the propagation delay between the mobile node and at least one of the satellite base station or the terrestrial base station includes receiving, at the mobile node, from a base station, a beacon signal containing the timing reference information; paragraphs [007 1], [0123], [0129], (0131)-[0133}, [0135], & [0137]);  
2. receiving, by the hub, from a local time source, a second timestamp corresponding with a time of reception of the first timestamp received from the hub (Swartzentruber receive, by a device, from a local clock, a reception timestamp corresponding to a time of reception of the first timestamp; paragraphs [0053]-[0054)]); 
3. calculating a time difference between the first timestamp and the second timestamp (Swartzentruber calculating a time difference between a reception timestamp and the first timestamp; paragraphs [0042] & (0054); 
4. storing the time difference between the first timestamp and the second timestamp (Swartzentruber storing the time difference in a receive delay predictor 381; paragraphs [0051], [0054)); 
5. calculating, by the hub, a predictive model for predicting the propagation delay based the time difference between the first timestamp and the second timestamp (Swartzentruber calculating a delay predictor for predicting a delay based on the time difference; paragraphs {0026]-[0027). [0051], [0054)); and 
6.  estimating, by the hub, the propagation delay at a time, comprising querying the predictive model with the time (Swartzentruber estimating a delay at a time of reception based on querying the delay predictor with the time; paragraphs [0026]-[0027]. {0051], [(0053]-[0054], [0064]-[0065)). 
7. updating the predictive model based on a determined error in estimates of the propagation delay. (Swartzentruber [0040] and [0051] The receive/transmit delay predictor 381 according includes an adjustment in the predicted delay to account for gaps in the clock signal, for example, in an embodiment where gaps in the gapped clock signal occur cyclically, the receive/transmit delay predictor 381 may keep a history of when clock gaps have occurred to determine delays that a packet has encountered. The receive delay predictor 381 may convert the various delays to units of time and combine delays as described for the transmit delay predictor of FIG. 2.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of LANE with the methods as taught by Swartzentruber, in order to provide the advantages of optimizing network efficiency by synchronizing signal transmission and reception through a predictive model.
As to claim 15, Lane in view of Swartzentruber teaches the method of claim 1, wherein the priority ruleset comprises one or more of: a type of data traffic to be communicated between the hub and at least one of the satellite network or the terrestrial network; latency or time response requirements; network conditions, wherein the network conditions include one or more of error rates, latency, or capacity of the terrestrial network and the satellite network; a location of the hub; or a calculated propagation delay and a broadcast fixed frame offset. (the priority considerations include a location of the wireless node; paragraphs [0081], [0095], & [0150]).
As to claim 21, Lane in view of Swartzentruber teaches the method of claim 1, wherein estimating the propagation delay between the hub and at least one of the satellite network or the terrestrial network comprises: receiving, by the hub, from the satellite network or the terrestrial network a representation of a transmit time of a packet from the satellite network or the terrestrial network; (Lane determining the propagation delay between the mobile node and at least one of the satellite base station or the terrestrial base station includes receiving, at the mobile node, from a base station, a beacon signal containing the timing reference information; paragraphs [0071], [0123], [0129], (0131)-[0133}, [0135], & [0137]);  
receiving, by the hub, a representation of a reception time of the of the packet at the by the hub; 
calculating, by the hub, a predictive model for predicting the propagation time based on the representation of the transmit time of the packet and the representation of the reception time of the packet; (Swartzentruber receive, by a device, from a local clock, a reception timestamp corresponding to a time of reception of the first timestamp; paragraphs [0053]-[0054)]);
estimating, by the hub, the propagation time between the satellite network or the terrestrial network and the hub at a time, comprising querying the predictive model with the time; and (Swartzentruber estimating a delay at a time of reception based on querying the delay predictor with the time; paragraphs [0026]-[0027]. {0051], [(0053]-[0054], [0064]-[0065)).
updating the predictive model based on an error in the propagation time.
(Swartzentruber [0040] and [0051] The receive/transmit delay predictor 381 according includes an adjustment in the predicted delay to account for gaps in the clock signal, for example, in an embodiment where gaps in the gapped clock signal occur cyclically, the receive/transmit delay predictor 381 may keep a history of when clock gaps have occurred to determine delays that a packet has encountered. The receive delay predictor 381 may convert the various delays to units of time and combine delays as described for the transmit delay predictor of FIG. 2.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of LANE with the methods as taught by Swartzentruber, in order to provide the advantages of optimizing network efficiency by synchronizing signal transmission and reception through a predictive model.

As to claim 22, Lane in view of Swartzentruber teaches the method of claim 1, further comprising setting the fixed frame offset to 0 when the terrestrial network is selected. (Lane abstract the round-trip signaling time and timing ambiguity between a wireless terminal and a satellite base station is substantially greater than with a terrestrial base station. Terrestrial base station location/connection information is used to estimate initial timing. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the offsets of the terrestrial network at 0 because they are used as initial timing or reference timing for determining the satellite offset timing in order to predict a propagation delay.)
As to claim 23, Lane in view of Swartzentruber teaches the method of claim 1, wherein a frequency of updating the propagation delay with the predictive model is selected based on motion of a satellite within a wireless link between the hub and the base station of the satellite network. (Lane [0004] Given the relatively small distance between a cell phone and a terrestrial base station during normal use, a hand-held cell phone normally has sufficient power to transmit to the base station. [0008] The distance from the surface of the earth where a mobile phone may be located and geostationary orbit is considerable. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that if the satellite is not within range there would be no need to update a propagation delay in order to save resources.)
As to claim 24, Lane in view of Swartzentruber teaches the method of claim 1, wherein a frequency of updating the propagation delay with the predictive model is increased during a boot time when the hub is turned on. (Lane [0090] Operation of the method of flowchart 1200 starts in step 1202 in response to a wireless terminal having powered on It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to perform the method of determining the propagation delay when the device is turned on vs not when the device is not powered on in order to save resources.)
As to claim 25, Lane in view of Swartzentruber teaches the method of claim 1, wherein the rule set includes a selection of the satellite network or the terrestrial network based on bandwidth requirements of data to be communicated by the hub. (Lane [0004] a terrestrial base station during normal use, a hand held cell phone normally has sufficient power to transmit to the base station, e.g., on an uplink, using bandwidth that is relatively wide and, in many cases, capable of supporting relatively high data rates. In the satellite example, it should be appreciated that a far greater amount of output power for a fixed amount of bandwidth is normally required for successful uplink signaling to the satellite base station than is required for successful uplink signaling using the same amount of transmission bandwidth to a terrestrial base station. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to choose a specific network based on the amount of data that needs to be communicated in order to have successful uplink signaling.)
As to claim 26, Lane in view of Swartzentruber teaches the method of claim 1, wherein the rule set includes a selection of the satellite network or the terrestrial network based on based on a signal quality of the satellite network or the terrestrial network. (Lane [0004]-[0006] a device may choose a satellite network based on a dead zone of terrestrial networks in the area.)
As to claim 27, Lane in view of Swartzentruber teaches the method of claim 1, wherein the rule set includes a selection of the satellite network or the terrestrial network based on based on power optimizations and a battery level of the hub.
(Lane [0004] a terrestrial base station during normal use, a hand held cell phone normally has sufficient power to transmit to the base station, e.g., on an uplink, using bandwidth that is relatively wide and, in many cases, capable of supporting relatively high data rates. In the satellite example, it should be appreciated that a far greater amount of output power for a fixed amount of bandwidth is normally required for successful uplink signaling to the satellite base station than is required for successful uplink signaling using the same amount of transmission bandwidth to a terrestrial base station. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to choose a specific network based on the amount of data that needs to be communicated in order to have successful uplink signaling.)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable of Lane in view of Swartzentruber as applied to claim 9 and further in view of Loehr et al. (US20140029586A1).
As to claim 10, Lane in view of Swartzentruber teaches the method of claim 9,
But does not specifically teach:
wherein when the estimated propagation delay is within an error estimate threshold, then eliminating a requirement for timing advance data to be sent from the base station to the hub.
However Loehr teaches when the estimated propagation delay is within an error estimate threshold, then eliminating a requirement for timing advance data to be sent from the base station to the hub. (when a propagation delay measurement result is less than a threshold value, a timing advance signal is not transmitted from a base station a mobile terminal point; paragraphs [0233)-(0235] & [0312]). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of LANE with the method as taught by LOEHR, in order to provide the advantages of improving efficiency by preventing unnecessary timing signals to be transmitted when propagation delay is within a threshold.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable of Lane in view of Swartzentruber as applied to claim 9 and further in view of Loehr and  Wang (WO2017219148A1).
As to claim 11, Lane in view of Swartzentruber teaches the method of claim 9, LANE further discloses, wherein when the estimated propagation delay is within a value (when the propagation delay, corresponding to a round trip time, allows a base station to receive signals within a scheduled access interval; paragraphs [0085)-[0086) & [0107]), 
then further comprising: receiving, by the satellite network or the terrestrial network, one or more preambles from a set of one or more data sources of the hub during a scheduled time slot (receiving, by the satellite base station or the terrestrial base station, an access probe request, which would include a preamble, from a set of user data, during the scheduled access interval; figure 4, paragraphs [0025], [0076], [0078]-[0080}, [0107], [0115]}); 
generating, by the satellite network or the terrestrial network, responses to the preambles (the satellite base station or the terrestrial base station generates a response to the access probe request; paragraphs [0107]-[0108}), 
wherein the responses included scheduled time and frequency allocations for uplink communication from the set of one or more data sources and the other set of one or more data sources (the response includes scheduled time and frequency resources for uplink communications from the set of user data, such as voice dataand video data; paragraphs [0080], {0099}, [0093], [0181], [0191}); and 
transmitting, by the satellite network or the terrestrial network, the responses to the set of one or more data sources and the other set of one or more data sources (the satellite base station or the terrestrial base station to the mobile node which includes the voice data and video data; paragraphs [0189], [0191], (0196}, [0207], [0209)). 
But does not specifically teach:
wherein the value comprises an error estimate threshold; 
receiving, by the satellite network or the terrestrial network, one or more virtual preambles from a network server during the scheduled time slot, wherein the one or more virtual preambles are associated with another set of one or more data sources of the hub; and wherein the response comprises a response to the virtual preambles.
However Loehr teaches wherein the value comprises an error estimate threshold (when a propagation delay measurement result is less than a threshold value, timing synchronization is achieved; paragraphs (0233}-{0235] & (0312]). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the value of LANE to include an error estimate threshold, as taught by Loehr, in order to provide the advantages of improving efficiency by preventing unnecessary timing signals to be transmitted when propagation delay is within a threshold. 
But Lane in view of Loehr does not specifically teach:
receiving, by the satellite network or the terrestrial network, one or more virtual preambles from a network server during the scheduled time slot, wherein the one or more virtual preambles are associated with another set of one or more data sources of the hub; and wherein the response comprises a response to the virtual preambles.
However Wang teaches receiving, by the satellite network or the terrestrial network, one or more virtual preambles from a network server during the scheduled time slot (a destination node of a wireless network receives a preamble from a server during a schedule time slot; paragraphs [0075]-(0076], claim 16 of UWO),
wherein the one or more virtual preambles are associated with another set of one or more data sources of the hub (the preamble is associated with a data source of an intermediate node; paragraphs [0067], {0074]-[0076], claim 12 of UWO); and 
wherein the response comprises a response to the virtual preambles (the destination node responds to the preamble; claims 10, 12, 16 of UWO). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of LANE with the methods, as taught by Wang, in order to provide the advantages of using predetermined preambles stored by a server to enhance system security.



Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Swartzentruber as applied to claim 6 and further in view of Thales (US20170188322A1).
As to claim 7, Lane in view of Swartzentruber teaches the method of claim 6, selecting an omnidirectional antenna configuration when the terrestrial network is selected. (Lane [0066]-[0067] and [0100] using an omnidirectional antenna when a terrestrial network is selected)
But does not specifically teach:
further comprising: selecting a beamforming antenna configuration when the satellite network is selected that includes a beam direction; and selecting an omnidirectional antenna configuration when the terrestrial network is selected.
However Thales teaches selecting a beamforming antenna configuration when the satellite network is selected that includes a beam direction; and 
([0061] a radiation pattern of an antenna is steered in a direction of a satellite; paragraph) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of LANE to include selecting a beamforming antenna configuration when the satellite network is selected that includes a beam direction, as taught by THALES, in order to provide the advantages of reducing power consumption when transmitting signals to the satellite network through the use of beamforming.
As to claim 17, Lane in view of Swartzentruber teaches the method of claim 1, 
But does not specifically teach:
further comprising performing, by the hub, a doppler correction upon the satellite network upon sensing some conditions including sensing a rate of change of the estimated propagation delay.
However Thales teaches performing, by the hub, a doppler correction upon the satellite network upon sensing some conditions including sensing a rate of change of the estimated propagation delay (correcting, by a sender, a Doppler shift upon sensing the a rate of movement occurring during signal propagation, corresponds to a rate of change of a travel time (propagation delay) of a propagated signal; paragraphs [0064]-[0068), [0092]-[0094}). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of LANE to include performing, by the hub, a doppler correction upon the satellite network upon sensing some conditions including sensing a rate of change of the estimated propagation delay, as taught by THALES, in order to provide the advantages of improving network efficiency by preventing interference caused by Doppler shifts (see THALES; paragraph [0010)).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable of Lane in view of Swartzentruber as applied to claim 1 and further in view of Yakubovitch et al (US20150340762A1).
As to claim 8, Lane in view of Swartzentruber teaches the method of claim 6, further comprising: selecting a higher gain antenna configuration when the satellite network is selected. (selecting an antenna configuration having at least 4dB higher power (higher gain) than the single-tone mode when the satellite network is selected; paragraph [0070]); and selecting an antenna configuration when the terrestrial network is selected (the single-tone mode of operating an antenna is selected when the terrestrial network is selected; paragraphs [0066]-[0067]). 
But does not specifically teach:
wherein the antenna configuration comprises selecting a subset of hub antennas.
However Yakubovitch teaches wherein the antenna configuration comprises selecting a subset of hub antennas (an antenna pair of a plurality of antennas is selected when a handover is performed; figure 2, paragraphs [0067], [0091]). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the antenna configuration of LANE to include selecting a subset of hub antennas, as taught by ORBIT, in order to provide the advantages of optimizing operation by selecting a best subset of antennas for communication after switching networks (see ORBIT; paragraph [0032)).



Claims 12, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Swartzentruber as applied to claim 1 and further in view of Challa et al. (US20150057046A1).
As to claim 12, Lane teaches the method of claim 1, further comprising switching between the satellite network and the terrestrial network to scan for availability of the satellite network and the terrestrial network (switching between the satellite network and the terrestrial network and scanning for respective beacon signals indicating availability of the satellite network and the terrestrial network; paragraphs [0112], (0136), [0143], & [(0145]). 
But does not specifically teach:
periodically switching between a first network and a second network to scan for SIB “system information block” messages. 
However Challa teaches periodically switching between a first network and a second network to scan for SIB “system information block” messages (periodically switching between a first network 20 and a second network 24 to scan for system information block “SIB” messages during dedicated SIB periods; paragraphs [0008], [0034], [0036], [0039], (0050}-[0052]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of LANE to include disclose periodically switching between a first network and a second network to scan for SIB “system information block” messages, as taught by Challa, in order to provide the advantages of improving a quality of service by periodically switching between networks without a loss of service (see Challa; paragraph [0033)).
As to claim 13, Lane in view of Swartzentruber as applied to claim 1 and further in view of Challa teaches the method of claim 12, further comprising dynamically switching sim “subscriber identity model” profiles based on a hub ruleset, the SIB messages, and the availability of the of the satellite network and the terrestrial network (the satellite network and the terrestrial network; paragraphs [0135]-[0136]). 
But does not specifically teach:
dynamically switching sim “subscriber identity model” profiles based on a hub ruleset, the SiB messages, and the availability of the of the first network and the second network. 
However Challa teaches dynamically switching sim “subscriber identity model” profiles based on a hub ruleset, the SIB messages, and the availability of the of the first network and the second network (switching between a first subscriber identity module “SIM” for connecting with the first network and a second SIM for connecting with the second network based on a ruleset, the SIB messages, and availability of the first network and the second network determined by scheduling information; paragraphs [0008], [0034], [0036], [0039]-[0040], & [0058]-[0059]). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of LANE to include dynamically switching sim “subscriber identity model” profiles based on a hub ruleset, the SIB messages, and the availability of the of the first network and the second network, as taught by Challa, in order to provide the advantages of improving a quality of service by periodically switching between networks without a loss of service (see Challa; paragraph [0033)).
As to claim 16, Lane in view of Swartzentruber teaches the method of claim 1, further comprising scanning during sleep cycles, by the hub, channels (transmitting, during dwell intervals (sleep cycles) by the mobile node, OFOM symbols; paragraph (0092]). 
But does not specifically teach:
scanning non-active communication bands for preference of allowable channels, thereby maximizing time on a priority network, and minimizing network switching time.
However Challa teaches scanning non-active communication bands for preference of allowable channels, thereby maximizing time on a priority network, and minimizing network switching time. (tuning-away to scan a dormant network channel based on a prioritization of channels, which maximizes time on a priority network and minimizes network switching time; paragraphs (0036), [0038], [0048]-[0049)). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of LANE to include scanning non-active communication bands for preference of allowable channels, thereby maximizing time on a priority network, and minimizing network switching time, as taught by Challa, in order to provide the advantages of improving a quality of service by periodically switching between networks without a loss of service (see Challa; paragraph (0033)).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane, Swartzentruber, and Challa as applied to claim 13 and further in view of Kolev (US5884168A).
As to claim 14, Lane in view of Challa teaches the method of claim 13, 
But does not specifically teach:
further comprising using a same sim (subscriber identity model) profile for both terrestrial or satellite network.
However Kolev teaches further comprising using a same sim (subscriber identity model) profile for both terrestrial or satellite network. (Col 3 lines 15-25 and col 7 line 55- col 8 line 50 same sim for terrestrial or satellite network)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the methods of Lane with the sim card method of Kolev in order to improve a user experience by providing a subscriber with access to services throughout the world using a single sim card. 


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Swartzentruber as applied to claim 1 and further in view of Cheng et al. (US20170048774A1).
As to claim 18, Lane in view of Swartzentruber teaches the method of claim 1, 
But does not specifically teach:
wherein the priority ruleset is dynamically updated by a system server.
However Cheng teaches wherein the priority ruleset is dynamically updated by a system server. (priority rules updated periodically in a server database, [0026], [0064]-[0066])
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the methods of the Lane with the methods from Cheng in order to ensure data synchronization is achieved by assigning a master application that is a final arbiter of database operations. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Swartzentruber as applied to claim 1 and further in view of Hughes (US20190260464A1).
As to claim 19, Lane in view of Swartzentruber teaches the method of claim 1, 
But does not specifically teach:
further comprising balancing communication loads of a plurality of hub between the satellite network and the terrestrial network to reduce contention and optimum network usage.
However Hughes teaches balancing communication loads of a plurality of hub between the satellite network and the terrestrial network to reduce contention and optimum network usage. (balancing traffic data from a plurality of terminals between a satellite network and a terrestrial network, which would reduce contention and optimize network usage [0058]-[0060], [0076]-[0077])
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the methods of Lane with the methods of Hughes in order to improve wireless data communication by providing efficient, reliable, and cost effective paths for data transmission.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465